NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 16a0295n.06

                                           No. 15-2481

                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                              Jun 03, 2016
                                                                              DEBORAH S. HUNT, Clerk

UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE EASTERN DISTRICT OF
SHARIF SAFWAT EZZAT,                                   )    MICHIGAN
                                                       )
       Defendant-Appellant.                            )
                                                       )
                                                       )


       BEFORE: BOGGS, CLAY, and GILMAN, Circuit Judges.


       PER CURIAM. Sharif Safwat Ezzat appeals the sentence imposed by the district court

upon the revocation of his supervised release. We affirm.

       On January 10, 2014, Ezzat began serving terms of supervised release for two

convictions: (1) a 2006 conviction for possession with intent to distribute cocaine base, in

violation of 21 U.S.C. § 841(a)(1) (E.D. Va. Case No. 1:05-CR-336); and (2) a 2012 conviction

for possession of contraband in prison, in violation of 18 U.S.C. § 1791(a)(2) (E.D.N.C. Case

No. 5:10-CR-280).     The United States District Court for the Eastern District of Michigan

subsequently accepted jurisdiction over Ezzat’s supervised release. On October 29, 2015, the

probation office filed a petition for summons asserting that Ezzat had violated the conditions of

his supervised release by: (1) committing another crime, as evidenced by his nolo contendere

plea in state court to breaking and entering; and (2) using a controlled substance, as evidenced by
No. 15-2481
United States v. Ezzat

his positive test for cocaine. At the revocation hearing, Ezzat admitted to both violations. The

district court revoked Ezzat’s supervised release and sentenced him to concurrent 18-month

terms of imprisonment, allowing him to surrender voluntarily.

       Ezzat appeals his sentence. We review sentences imposed upon revocation of supervised

release under the same standard applied to sentences imposed following conviction. United

States v. Bolds, 511 F.3d 568, 578 (6th Cir. 2007). Under that deferential abuse-of-discretion

standard, we review the district court’s sentencing determination for procedural and substantive

reasonableness. Id.

       Ezzat contends that his sentence is procedurally unreasonable because the district court

failed to consider, pursuant to 18 U.S.C. § 3583(d), whether the availability of appropriate

substance-abuse treatment programs warranted an exception from the requirement of mandatory

revocation for possessing a controlled substance under 18 U.S.C. § 3583(g). The district court

did not rely on § 3583(g)’s mandatory-revocation provision to revoke Ezzat’s supervised release,

however, stating, “I’m not even considering the drug test in this.” Instead, the district court

revoked Ezzat’s supervised release based on his breaking-and-entering offense. Even if the

district court had relied on § 3583(g)’s mandatory-revocation provision and Ezzat had requested

substance-abuse treatment, which he did not, there is no requirement that “magic words” appear

in the record indicating that the district court considered substance-abuse treatment in lieu of

imprisonment. United States v. Crace, 207 F.3d 833, 836 (6th Cir. 2000).

       Ezzat also argues that the district court did not adequately explain why an alternative to

imprisonment, such as continuing his supervision, could not achieve the goals of 18 U.S.C.

§ 3553(a). “As a reviewing court, our task is to ask whether, based on the entire sentencing

record, ‘we are satisfied that the district court fulfilled [its] obligation’ to ‘conduct a meaningful


                                                -2-
No. 15-2481
United States v. Ezzat

sentencing hearing and truly consider the defendant’s arguments.’” United States v. Taylor,

696 F.3d 628, 634 (6th Cir. 2012) (quoting United States v. Gunter, 620 F.3d 642, 646 (6th Cir.

2010)). The district court specifically considered Ezzat’s request for continued supervision and

rejected his request based on the seriousness of his breaking-and-entering offense: “And I wish I

could see a path clear to giving you a chance, at least the chance that you want, but this crime is

too serious, and the violation is too serious. I can’t overlook it.”

       Finally, Ezzat asserts that his sentence is substantively unreasonable because the district

court did not address § 3583(d)’s exception to § 3583(g)’s mandatory-revocation provision and

did not sufficiently address the relevant § 3553(a) factors or explain why the sentence imposed

was “sufficient, but not greater than necessary, to comply with” the goals of sentencing,

18 U.S.C. § 3553(a). Ezzat’s 18-month sentence fell within the policy-statement range of 18 to

24 months; therefore, we afford his sentence a rebuttable presumption of substantive

reasonableness. See United States v. Melton, 782 F.3d 306, 313 (6th Cir. 2015). Ezzat has not

overcome that presumption. As discussed above, the district court did not rely on § 3583(g)’s

mandatory-revocation provision to revoke Ezzat’s supervised release, but instead based its

decision on his breaking-and-entering offense.         The district court addressed the relevant

§ 3553(a) factors, including Ezzat’s characteristics and the seriousness of the offense and

determined that a sentence within the policy-statement range was appropriate.

       The district court imposed a procedurally and substantively reasonable sentence.

Accordingly, we AFFIRM.




                                                 -3-